PER CURIAM: *
Court-appointed counsel for Francisco Jaramillo-Gonzalez has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jaramillo-Gonzalez was informed of counsel’s motion but did not file a response. Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. We have not considered on its merits Jaramillo-Gonzalez’s allegation of ineffective assistance of counsel because the record is not adequately developed. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.1987).
Without prejudice to Jaramillo-Gonzalez’s right to file a motion pursuant to 28 U.S.C. § 2255, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.